Title: To James Madison from William Charles Coles Claiborne, 21 April 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir
New Orleans April 21st, 1807

Governor Folch of Pensacola has recommenced his unfriendly proceedings towards the US.  He has refused a passage to the American troops by the way of Mobile to Fort Stoddart, and threatens to oppose them with force of arms.  The commerce also of the U. S. on the Mobile continues subject to detention and embarrassment; duties are exacted, even on the Military Stores of the US, as will appear by the deposition inclosed.
The refusal of a passage by the Mobile, to the American troops, Governor Folch affects to consider as a just retaliation for the late conduct observed on the part of the Executive of this Territory towards certain Vessels and troops of His Catholic Majesty.  He complains that an armed vessel of Spain was detained under the Guns of the fort of Plaquemine; and that a passage by the route of NO to Baton Rouge was refused a detachment of Spanish Troops; All this is true, but affords no just grounds for the unfriendly proceedings to which he has resorted.  The vessel was detained at Plaquemine under a regulation which has existed from the commencement of my administration in this Territory.  It is general, and applies to each and every foreign armed vessel; all such are detained at the fort until they are reported by the Officer commanding, to the Governor, and his permission for their passage up the river, obtained.  It is a regulation of police; one which the Executive of the US prescribed, and I have enforced.  The armed vessels of France, England, and Spain are alike subjected to this regulation, and it is now for the first time complained of by an agent of the latter power.
The refusal of a passage by the route of NO to Baton Rouge, alluded to, happened in January last.  At a period when this City was in a state of alarm by the movements of Burr, Governor Folch notified to me his arrival at the mouth of the Bayou St. John, and requested permission to pass by NO on his way to BR.  He was answered in terms the most respectful, that it would be agreeable to me that he should continue his route by water; at the same time renewing to him the assurances of the friendly disposition of the Government of the US towards that of Spain.  Had a passage for the American troops by land through the Country possessed by Spain been claimed, I should not have been surprised at a refusal, and the late conduct of the Executive of this Territory would have furnished a precedent; but the denial of the navigation of the Mobile, and the renewal of the Duties on american commerce can alone be attributed to an unfriendly and hostile disposition on the part of Spain, or of her Agents.
I contemplate taking my departure for the US in about 3 weeks, and am making the necessary arrangements for my voyage.  Mr. Graham has been confined for several days with a bilious attack; but I trust the disease will not prove serious, and that he will soon be enabled to take charge of the Government.  I am Sir, with great respect, Your Mo. obt. Servt.

William C. C. Claiborne

